                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA                    JS-6
                           CIVIL MINUTES—GENERAL

Case No. CV-19-8266-MWF (RAOx)                  Date: December 11, 2019
Title:   Rochelle Lynn Fukuchi v. Stein Mart, Inc. et al.

Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

          Deputy Clerk:                           Court Reporter:
          Rita Sanchez                            Not Reported

          Attorneys Present for Plaintiff:        Attorneys Present for Defendant:
          None Present                            None Present

Proceedings (In Chambers): ORDER REMANDING THE ACTION

       On October 24, 2019, Plaintiff Rochelle Lynn Fukuchi filed a Motion for Leave
to File First Amended Complaint and to Remand Action to State Court (the “Motion”).
(Docket No. 8). On November 27, 2019, the Court granted in part and denied in part
the Motion. (Docket No. 14). Specifically, the Court stated that “Plaintiff may file a
First Amended Complaint on or before December 6, 2019,” and if she does so, “the
action will be remanded to Superior Court.” (Id. at 13).

      On December 4, 2019, Plaintiff filed a First Amended Complaint, adding three
non-diverse defendants: Robert Hollenback, Raquel Ohkanes, and Joshua Atadero.
(Docket No. 16). Because the joinder of these three defendants destroys the Court’s
diversity jurisdiction over this action, the Court REMANDS this action to the Los
Angeles County Superior Court.


      IT IS SO ORDERED.




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              1
